Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE’866 (DE19604866).

Regarding claim 1: DE’866 discloses a cylinder deactivation (CDA) capsule (1) for a valvetrain assembly having at least one rocker arm, the CDA capsule comprising: an outer body (2) having at least one slot (29) formed therein, the outer body configured to be coupled to the rocker arm; and an inner plunger (3) at least partially received within the outer body and having at least one outwardly extending tab (28), the inner plunger configured to translate within the outer body, wherein the at least one outwardly 

Regarding claim 2: DE’866 discloses a latching mechanism (41) operably associated between the outer body and the inner plunger, the latching mechanism selectively movable between a latched position that facilitates preventing relative movement between the plunger and the outer body, and an unlatched position that facilitates movement between the plunger and the outer body (figure 1).  

Regarding claim 9: DE’866 discloses the at least one slot comprises a pair of diametrically opposed slots, wherein the at least one outwardly extending tab comprises a pair of diametrically opposed outwardly extending tabs, and wherein the 15Eaton Ref. No. 19-ECD-158BYCON RMCK Ref. No. 4311-000466/US/COB outwardly extending tabs are received within the slots to prevent relative rotation between the inner plunger and the outer body (figure 3). 

Claims 10,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spath et al. (7,263,956).




Regarding claim 11: Spath discloses the rocker arm valve side end includes a mechanical lash adjuster assembly (14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE’866 in view of Gumpher (6,901,893). 

Regarding claim 3: DE’866 discloses the claimed invention as recited above except for the latching mechanism includes a pair of opposed pins and a biasing mechanism disposed therebetween. 
Gumpher teaches the latching mechanism includes a pair of opposed pins (40) and a biasing mechanism (42) disposed therebetween (figure 1)
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’866 by providing the arrangement as taught by Gumpher for such is an equivalent alternative adaptation well known in the art.

Regarding claim 4: Grumpher discloses each opposed pin includes a pin shoulder configured to abut against a shoulder of the outer body when the latching mechanism is in the latched position (figure 1).  

Regarding claim 5: Grumpher discloses the outer body includes a fluid port configured to provide a supply of fluid to the opposed pins to move the latching mechanism from the latched position to the unlatched position (column 3, lines 60 to 65).  



Regarding claim 7: Grumpher discloses a biasing mechanism (52) disposed between the plunger and the outer body, the biasing mechanism configured to absorb motion of the plunger within the outer body when the latching mechanism is in the unlatched position, to thereby provide a lost motion feature (figure 1).  

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE’866 in view of Geyer et al. (6,997,154). 

Regarding claim 3: DE’866 discloses the claimed invention as recited above except for the latching mechanism includes a pair of opposed pins and a biasing mechanism disposed therebetween. 
Geyer teaches the latching mechanism includes a pair of opposed pins (8) and a biasing mechanism (10) disposed therebetween (figure 2).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of DE’866 by providing the arrangement as taught by Geyer for such is an equivalent alternative adaptation well known in the art.



Regarding claim 5: Geyer discloses the outer body includes a fluid port (11) configured to provide a supply of fluid to the opposed pins to move the latching mechanism from the latched position to the unlatched position (figure 1).

Regarding claim 6: Geyer discloses the outer body includes a fluid communication groove formed therein, the fluid communication groove in fluid communication with the fluid port (figure 1).  

Regarding claim 7: Geyer discloses a biasing mechanism (5) disposed between the plunger and the outer body, the biasing mechanism configured to absorb motion of the plunger within the outer body when the latching mechanism is in the unlatched position, to thereby provide a lost motion feature (figure 1).  

Regarding claim 8: Geyer discloses the biasing mechanism comprises a first spring and a second spring (5).  

Claims 12,13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spath in view of DE’866.


DE’866 teaches the CDA capsule comprises: an outer body having at least one slot (29) formed therein; and an inner plunger at least partially received within the outer body and having at least one outwardly extending tab (28), the inner plunger configured to translate within the outer body, wherein the at least one outwardly extending tab is received within the at least one slot to facilitate preventing rotation of the inner plunger relative to the outer body (figures 1,3).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Spath by providing the arrangement as taught by DE’866 for such is an equivalent alternative adaptation well known in the art.

Regarding claim 13: Spath discloses the CDA capsule is at least partially disposed within a bore formed in the rocker arm cam side end (4).  

Regarding claim 15: DE’866 discloses the at least one slot comprises a pair of diametrically opposed slots, wherein the at least one outwardly extending tab comprises 

Regarding claim 16: Spath discloses a latching mechanism operably associated between the outer body and the inner plunger, the latching mechanism selectively movable between a latched position that facilitates preventing relative movement between the plunger and the outer body, and an unlatched position that facilitates movement between the plunger and the outer body (on activation of latch 27).  

Regarding claim 17: Spath discloses the latching mechanism includes a pair of opposed pins (31) and a biasing mechanism (20) disposed therebetween, and 17Eaton Ref. No. 19-ECD-158BYCON RMCK Ref. No. 4311-000466/US/COB wherein each opposed pin includes a pin shoulder configured to abut against a shoulder of the outer body when the latching mechanism is in the latched position (figure1).  

Regarding claim 18: Spath discloses the outer body includes a fluid port configured to provide a supply of fluid to the opposed pins to move the latching mechanism from the latched position to the unlatched position, and wherein the outer body includes a fluid communication groove formed therein, the fluid communication groove in fluid communication with the fluid port (see 30).  

Regarding claims 19,20: Spath as modified above discloses the claimed invention as recited above; and Spath further discloses a biasing mechanism (25) .  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746